Matter of Hunt v New York State Dept. of Motor Vehicles (2019 NY Slip Op 05531)





Matter of Hunt v New York State Dept. of Motor Vehicles


2019 NY Slip Op 05531


Decided on July 10, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 10, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
JOSEPH J. MALTESE
VALERIE BRATHWAITE NELSON, JJ.


2018-01150
 (Index No. 2353/17)

[*1]In the Matter of Thomas Hunt, petitioner,
vNew York State Department of Motor Vehicles, respondent.


Andrew A. Rubin, White Plains, NY, for petitioner.
Letitia James, Attorney General, New York, NY (Judith N. Vale and Mark H. Shawhan of counsel), for respondent.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Motor Vehicles Administrative Appeals Board dated June 8, 2017. The determination affirmed a determination of an administrative law judge dated September 9, 2016, made after a hearing, finding that the petitioner violated Vehicle and Traffic Law §§ 1146(a) and 1211(a), and suspending his driver license for a period of one year.
ADJUDGED that the determination dated June 8, 2017, is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
The finding that the petitioner violated Vehicle and Traffic Law §§ 1146(a) and 1211(a) is supported by substantial evidence (see Matter of Clapp v Fiala, 160 AD3d 947, 948; Matter of Montagnino v Fiala, 106 AD3d 1090, 1091).
Under the circumstances of this case, the one-year license suspension imposed was not so disproportionate to the offenses as to be shocking to one's sense of fairness such that it would constitute an abuse of discretion as a matter of law (see Matter of Kreisler v New York City Tr. Auth., 2 NY3d 775, 776; Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 233).
RIVERA, J.P., BALKIN, MALTESE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court